Pfeifer, J.
The specific issue before us is whether the trial court properly granted summary judgment for the appellants. For the following reasons, we find that summary judgment was not properly granted.
R.C. 2317.05 states that “[t]he publication of a fair and impartial report of * * * any * * * document in any criminal or civil cause in any court of competent jurisdiction, or of a fair and impartial report of the contents thereof, is privileged * * We recently held that “in order to show that a publication falls within the privilege of R.C. 2317.05, the defendant must demonstrate that the publication is a substantially accurate report of the official record.” Oney v. Allen (1988), 39 Ohio St.3d 103, 529 N.E.2d 471, paragraph two of the syllabus. We also held that “[a] publication is substantially accurate if it conveys the essence of the official record to the ordinary reader, without misleading the reader by the inclusion of inaccurate extra-record information or the exclusion of relevant information in the record.” Id. at paragraph three of the syllabus.
Civ.R. 56(C) states that “ * * * A summary judgment shall not be rendered unless it appears from such evidence or stipulation and only therefrom, that reasonable minds can come to but one conclusion and that conclusion is adverse to the party against whom the motion for summary judgment is made * * *.” Thus, to assess whether summary judgment was properly granted we must determine whether reasonable minds, upon reviewing the facts in this case, could reach “but one conclusion” about whether the article was a “substantially accurate report.” Based on the record before us, it appears that reasonable minds could reach different conclusions.
When The Morning Journal printed that “James Young” had been cited for contempt, it excluded “relevant information,” the middle initial. This exclusion could be considered misleading to the ordinary reader. When The Morning Journal reported that “James Young” was from Amherst, it included “inaccurate extra-record information.” This inclusion could be considered misleading to the ordinary reader. We find that the combination of these two inaccuracies raises a question about whether the report was “substantially accurate” making it impossible for reasonable minds to reach “but one conclusion.” Accordingly, we find that the grant of summary judgment based on an R.C. 2317.05 privilege was improper.1
*629This court has never recognized the “neutral reportage” doctrine and we decline to do so at this time. Accordingly, we will not uphold the grant of summary judgment based on the “neutral reportage” doctrine.
Finally, we look to whether Young was a public figure. We find insufficient evidence in the record on which to make such a finding. Therefore, we decline to uphold the grant of summary judgment on the grounds that Young must, and is unable to, show actual malice.
We affirm the judgment of the court of appeals and remand the cause to the trial court for further proceedings consistent with this opinion.

Judgment affirmed and cause remanded.

Moyer, C.J., Resnick, Cook and Stratton, JJ., concur.
Douglas and F.E. Sweeney, JJ., dissent.

. This finding in no way affects our holding that R.C. 2317.05 does not require a “verbatim reproduction of the official record.” Oney, 39 Ohio St.3d 103, 529 N.E.2d 471, paragraph one of the syllabus.